           Case 1:18-cv-00549-AJN Document 29 Filed 01/25/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 2020                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

michael@faillacelaw.com
                                                                      January 25, 2019

BY ECF
Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:      Cuizon v. George & Frank’s Japanese Noodle Rest. Inc., et al.,
                          18-cv-549 (AJN)

Dear Judge Nathan:

         The attorneys for Plaintiffs Ian Cuizon, Nan Aye Thida, Nia Williams, Pornping
Theeradechakul, Pwint Su Wai Win, and Suphichaya Sodwan (“Plaintiffs”) jointly submit this
letter with Defendants in compliance with the Court’s January 11, 2019 Order. After conferring,
all parties do not consent to the jurisdiction of a magistrate judge at this time.

        The parties thank the Court for its time and attention to this matter.


                                                    Respectfully Submitted,

                                                    /s/Shawn Clark
                                                    Shawn Clark
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorney for Plaintiffs




                          Certified as a minority-owned business in the State of New York
